*171DISSENTING OPINION
Barber, Judge:
I can not see my way clear to concur in the views of my associates in this case. Beads have been provided for eo nomine in practically every tariff act, including and since the act of 1832. In none of these has Congress limited or restricted such eo nomine provisions to beads that were ornamental or suitable for •decorative purposes. No such restrictive language is found in paragraph 1403 and in my opinion it is wiser to leave such a limitation to the legislative body, especially as no judicial tribunal or executive department, so far as has been ascertained, has heretofore come to that conclusion.
In the case of United States v. American Express Co., 8 Ct. Cust. Appls. 157, the suggestion was rejected that the common meaning of the word “bead,” whether verb or noun, implied a use which was decorative or ornamental. This was done upon the authority of Benziger v. Robertson, 122 U. S. 211, in which case rosaries composed in chief value of beads of various materials, such as glass, wood, steel, bone, ivory, etc., the rosaries never being used for ornament, were held dutiable at the rate provided for all beads instead of as manufactures of the various materials of which the beads were composed.
I do not think the provision in paragraph 1403 for—
* * * fabrics and articles not ornamented with beads * * * composed wholly or in chief value of beads * * *—
justifies the interpretation given it in the main opinion. It seems to me to indicate that Congress understood that such fabrics or articles might be composed wholly or in chief value of beads that were neither ornamental in themselves nor suitable for decorative purposes. If so, of course, the main opinion is wrong. I do not think we can judicially know that all beads in the common understanding are ornamental or suitable for decorative purposes, and the word “bead” must be given its common meaning in this case. Such meaning will always depend, in some measure, upon the mandates of fashion, and beads that to-day may be considered ornamental or decorative may sooner or later come to be otherwise regarded.
The merchandise here answers precisely to the common meaning of the word “bead,” as defined by lexicographers, in that each is “a little perforated sphere, ball, cylinder, or the like.” The fact that the definition cited in the main opinion adds the words “usually strung on a thread or attached to a fabric for decoration” implies that beads are not always so strung or attached or so used.
The construction given to paragraph 1403 by the majority would exclude the possibility of classifying merchandise thereunder by proof of commercial designation.
*172There is another reason why I doubt the soundness of the conclusion that these fish-spine beads are classifiable under paragraph 212. The stipulation goes no further than to establish that the beads in question are “articles or manufactures composed wholly or in chief value of vitrified or semivitrified ware.” Such a stipulation does not, in my opinion, bring the merchandise within the provisions of the paragraph, which makes an essential prerequisite to classification thereunder that the vitrified wares and the articles composed wholly or in chief value thereof and the manufactures in chief value of such ware shall be “composed of a vitrified, nonabsorbent body which when broken shows a vitrified or vitreous or semivitrified or semi-vitreous fracture,” which fact is not shown to exist in this case.
I would sustain the claim for classification under paragraph 1403.